Exhibit (10.14)(ii)

 

AMENDMENT NO. 1

TO THE ECOLAB INC. ADMINISTRATIVE DOCUMENT

FOR NON-QUALIFIED BENEFIT PLANS

(As Amended and Restated effective as of January 1, 2011)

 

WHEREAS, Ecolab Inc. (the “Company”) has established and currently maintains the
Ecolab Inc. Administrative Document for Non-Qualified Benefit Plans (As Amended
and Restated effective as of January 1, 2011) (the “Administrative Document”);
and

 

WHEREAS, the Company desires to amend the Administrative Document to reflect the
addition of a non-qualified plan resulting from Ecolab’s acquisition of the
plan’s sponsor, Permian Mud Service, LLC.

 

NOW, THEREFORE, pursuant to Section 5.1 of the Ecolab Inc. Administrative
Document for Non-Qualified Benefit Plans, the Company hereby adopts this
Amendment No. 1 to the Administrative Document effective as of January 1, 2013.

 

Section 1

 

1.                                      Section 1.3 of the Administrative
Document is hereby amended by amending and restating such Section to read as
follows:

 

Section 1.3  “Benefit” shall mean a Mirror Pension Benefit, a Mirror
Pre-Retirement Pension Benefit, a SERP Benefit, a SERP Pre-Retirement Benefit, a
Mirror Savings Benefit, an Executive Death Benefit, an Executive Disability
Benefit, or a Deferred Compensation Plan Account benefit.

 

2.                                      Exhibit A of the Administrative Document
is amended by adding the following to the end of the list contained in such
exhibit:

 

6.  Permian Mud Service, Inc. Deferred Compensation Plan

 

IN WITNESS WHEREOF, Ecolab, Inc. has executed this Amendment No. 1 this 23rd 
day of December, 2013.

 

 

 

ECOLAB INC.

 

 

 

 

 

 

 

 

/s/Daniel J. Schmechel

 

 

Name: Daniel J. Schmechel

 

 

Title: Chief Financial Officer, Ecolab Inc.

/s/James J. Seifert

 

 

Attest:

 

 

Name: James J. Seifert

 

 

Title: General Counsel and Secretary

 

 

 

--------------------------------------------------------------------------------